NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARIS KARAMYAN,                                  No.    18-71939

                Petitioner,                     Agency No. A075-706-897

 v.
                                                MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 4, 2021**
                                 Pasadena, California

Before: KELLY,*** GOULD, and R. NELSON, Circuit Judges.

      Petitioner Karamyan asks this court to reverse the BIA’s denial of his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel previously vacated oral argument in light of Petitioner’s
motion to extend the time to file his supplemental brief. As the facts and legal
arguments are adequately presented in the briefs and record, the panel unanimously
concludes this case is suitable for decision without oral argument and submits this
case on the briefs. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
untimely and number-barred motion to reopen. Reviewing the BIA’s denial for

abuse of discretion and its factual findings for substantial evidence, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), we affirm.

      Because Karamyan’s motion to reopen is time- and number-barred, he bears

the burden of presenting material evidence of both “changed circumstances arising

in the country of nationality or . . . deportation”1 and “a prima facie case for the

relief sought.” See id. (first quoting 8 C.F.R. § 1003.2(c)(3)(ii); then quoting INS

v. Doherty, 502 U.S. 314, 323 (1992)). The BIA “[can]not make credibility

determinations on motions to reopen and must accept as true the facts asserted by

the movant, unless they are inherently unbelievable.” Silva v. Barr, 965 F.3d 724,

736 (9th Cir. 2020) (cleaned up). But “a prima facie case of the clear probability

of persecution cannot be established from speculative conclusions or vague

assertions.” Id. (citation omitted).

      In support of his well-founded fear of persecution, Karamyan’s declaration



1
  On October 28, 2020, the panel asked for supplemental briefing addressing a
potential conflict between exceptions to the numerosity limitation in the statute and
its implementing regulation. In separate filings, the parties did not dispute how
this potential conflict should be interpreted and concluded any arguments relating
to this issue had been waived. We decline to reach this issue as we are “generally
limited to addressing the claims and arguments advanced by the parties.” See
Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011). We therefore
assume without deciding that a showing of changed country conditions can exempt
an alien from the numerosity limits in 8 U.S.C. § 1229a(c)(7)(A). See Agonafer v.
Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017); 8 C.F.R. § 1003.2(c)(3)(ii).

                                           2
relies primarily on three letters from his sister, a friend, and an unknown source.

The BIA found these foundational letters were “too vague and generalized to

support a finding that [Karamyan] has either demonstrated a material change in

Armenia, and/or that he is prima facie eligible for relief from removal.”

Substantial evidence supports this finding. See Najmabadi, 597 F.3d at 986.

These letters were not accompanied with any objective evidence of their

authenticity, vaguely referenced “national security officers” asking for Karamyan,

and instructed him not to make contact with a friend because “someone is

coming.”2 A prima facie showing need not be “conclusive,” see Tadevosyan v.

Holder, 743 F.3d 1250, 1255 (9th Cir. 2014) (citation omitted), but Karamyan’s

vague and generalized evidence is insufficient to meet his burden of proof, see

Silva, 965 F.3d at 736.

      Karamyan also relies on articles and reports to show the Armenian

government’s general persecution of those who express political dissidence. The

BIA held this evidence insufficiently demonstrated the Armenian government’s



2
  Karamyan claims the BIA erred in requiring the letters to be sworn. See 8 C.F.R.
§ 1003.2(c)(1) (requiring a movant to provide “affidavits or other evidentiary
material” in support of a motion to reopen (emphasis added)). It is not clear,
however, what weight the BIA placed on these letters being “unsworn.”
Regardless, substantial evidence supported the BIA’s ultimate conclusion that the
evidence submitted—the letters and declaration relying on such—was too vague
and generalized to merit reopening. See Silva, 965 F.3d at 736. Thus, an error in
this regard, if any, was harmless.

                                          3
specific interest in Karamyan. The BIA was correct. General evidence of a

country’s conditions does not provide the “individualized relevancy” necessary to

demonstrate that Karamyan’s “predicament is appreciably different from the

dangers faced by [his] fellow citizens.” Najmabadi, 597 F.3d at 989–90 (citations

omitted).

      Given that Karamyan has failed to demonstrate prima facie evidence of

eligibility or that the BIA acted “arbitrarily, irrationally, or contrary to law,” see id.

at 986, we need not address his other arguments.

      PETITION DENIED




                                            4